Citation Nr: 0603344	
Decision Date: 02/07/06    Archive Date: 02/15/06

DOCKET NO.  03-30 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for an undescended 
left testicle has been received.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active military service from January 1951 
to January 1955.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from a May 2002 rating 
action issued by the Department of Veterans Affairs (VA) St. 
Petersburg, Florida Regional Office (RO).  The RO denied the 
appellant's application to reopen his claim of entitlement to 
service connection for an undescended left testicle.

The Board notes that the appellant's claim for service 
connection for the undescended left testicle was originally 
denied in an October 1955 rating decision.  The appellant was 
notified the same month and did not appeal.  The October 1955 
rating decision, therefore, represents the last final action 
on the merits of the direct service claim.  Glynn v. Brown, 6 
Vet. App. 523 (1994).

The October 1955 denial was confirmed and continued by the RO 
in a rating decision issued in December 1955.  The appellant 
was notified of the denial in that same month, but he did not 
appeal.  This rating action therefore represents the last 
final decision on any basis as to the issue of entitlement to 
service connection for an undescended left testicle.  Evans 
v. Brown, 9 Vet. App. 273 (1996).

In the January 2005 Supplemental Statement of the Case 
(SSOC), the RO referred to the appellant's claim of 
entitlement to service connection for an undescended left 
testicle as a reopened claim, but continued to deny the claim 
on the merits.  Notwithstanding the RO's apparent decision to 
reopen the claim, the preliminary question of whether a 
previously denied claim should be reopened is a 
jurisdictional matter that must be addressed by the Board 
before the Board may consider the underlying claim on its 
merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  Consequently, the issue before the Board is the 
threshold question of whether new and material evidence has 
been received, as set out on the title page.

In conjunction with his March 2004 personal hearing at the 
RO, the appellant indicated that he was withdrawing his 
appeal on the issue of entitlement to an increased evaluation 
for his right eye injury residuals disability.  The appellant 
also submitted a written statement to that effect.  
Therefore, the Board finds that the appeal of this increased 
rating claim has been withdrawn.  38 C.F.R. § 20.204.

In May 2005, the appellant submitted additional evidence to 
the Board, including argument and VA outpatient treatment 
records.  The appellant also submitted a written waiver of 
review of that evidence by the agency of original 
jurisdiction and therefore referral to the RO of this 
evidence received directly by the Board is not required.  
38 C.F.R. § 20.1304.


FINDINGS OF FACT

1.  The RO denied service connection for a left undescended 
testicle in a rating decision issued in October 1955; the 
appellant was notified of the denial that same month, but he 
did not appeal that denial.

2.  The RO issued a rating decision, in December 1955, that 
continued and confirmed the denial of service connection for 
an undescended testicle; the appellant was notified of the 
denial in December 1955, but he did not appeal.

3.  Additional evidence submitted subsequent to the December 
1955 rating decision is cumulative and redundant and is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

The evidence received subsequent to the December 1955 rating 
decision is not new and material, and consequently does not 
serve to reopen the appellant's claim of entitlement to 
service connection for the left undescended testicle.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5108 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.156 (2001), 38 C.F.R. § 3.303 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (VCAA), VA has specified 
duties to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
With few exceptions, the regulations implementing this law 
are applicable to all claims filed on or after the date of 
enactment, or filed before the date of enactment and not yet 
final as of that date.  VAOPGCPREC 7-2003.

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations apply to any claim for 
benefits received by VA on or after November 9, 2000, as well 
as to any claim filed before that date but not decided by the 
VA as of that date, with the exception of the amendments to 
38 C.F.R. § 3.156(a) relating to the definition of new and 
material evidence and to 38 C.F.R. § 3.159 pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  The appellant's 
claim to reopen was received at the RO on August 16, 2001.

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The appellant was notified of the information necessary to 
substantiate his claim by means of a letter sent to him by 
the RO in September 2001, prior to the May 2002 rating 
decision, as well as the discussion in the Statement of the 
Case (SOC) and the Supplemental Statement of the Case (SSOC); 
the appellant was supplied with the text of 38 C.F.R. § 3.159 
in the August 2003 SOC.  These documents informed the 
appellant of what the evidence had to show to establish 
entitlement, what evidence was still needed and what VA's 
duty to assist was in obtaining evidence for his claim.  The 
appellant was given more than one year in which to submit 
evidence after the RO gave him notification of his rights 
under the VCAA.  Therefore, VA has no outstanding duty to 
inform. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. § 3.159(c), (d)).  
Here, VA outpatient medical records were obtained and 
associated with the claims file.  The appellant was afforded 
a VA medical examination, as well as an RO hearing.  The 
appellant did not provide any information to VA concerning 
available treatment records that he wanted the RO to obtain 
for him that were not obtained; the appellant has reported 
that records from his 1964 surgery are not available.  The 
appellant has not reported that any other pertinent evidence 
might be available.  See Epps v. Brown, 9 Vet. App. 341, 344 
(1996).  Therefore, the Board finds that VA has completed its 
duties under the VCAA and all applicable law, regulations and 
VA procedural guidance.  38 U.S.C.A. §§ 5100, 5103, 5103A, 
5107.

Even if the appellant was not provided with all of the 
required notice until after the RO adjudicated the 
appellant's claim, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Consequently, the Board does not find that any late notice, 
if any, under the VCAA requires remand to the RO.  Nothing 
about the evidence or any response to any notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of the VCAA.

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the claim addressed below have 
been properly developed.  Under the circumstances of this 
case, a remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).

The Merits of the Claim

Decisions of the Board are final, as are unappealed rating 
actions of the RO.  38 U.S.C.A. §§ 7104, 7105.  In order to 
reopen a claim there must be added to the record "new and 
material evidence."  38 U.S.C.A. § 5108.  

The appellant's claim of entitlement to service connection 
for left undescended testicle was initially denied in a 
rating decision issued in October 1955.  The appellant was 
notified the same month of that rating decision, but he did 
not appeal the denial.  Thereafter, the RO issued a confirmed 
and continued rating decision, in December 1955, in which the 
appellant's claim for service connection for an undescended 
left testicle was denied.  The appellant was notified that 
same month of that rating decision, but he did not appeal the 
denial.  Therefore, the December 1955 rating decision 
represents the last final decision for the service connection 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the new and material evidence necessary 
to reopen a previously and finally disallowed claim must be 
secured or presented since the time that the claim was 
finally disallowed on any basis, not only since the time the 
claim was last disallowed on the merits.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996).  As previously noted, the December 
1955 rating decision, the last time the service connection 
claim was finally disallowed on any basis, is final and may 
not be reopened in the absence of new and material evidence.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.104(a), 3.156(a), 
20.302(a).  Therefore, the appellant's left testicle claim 
may be reopened only if new and material evidence has been 
secured or presented since the December 1955 rating decision.  
See Glynn v. Brown, 6 Vet. App. 523 (1994).

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  The credibility of the evidence is 
presumed for the purpose of reopening.  Justus v. Principi, 3 
Vet. App. 510 (1992).  The Board notes that 38 C.F.R. 
§ 3.156(a) has been amended, but that the amendment does not 
apply in this case, as it applies only to claims to reopen 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45620 
(2001).  The appellant's claim to reopen was submitted to the 
RO on August 16, 2001.

Whether new and material evidence is submitted is also a 
jurisdictional test - if such evidence is not submitted, then 
the claim cannot be reopened.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996).  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), eliminating the well-grounded claim 
requirement and fundamentally altering VA's duty to assist.  
The VCAA did not, however, alter the jurisdictional 
requirement for submitting new and material evidence.  VCAA, 
Pub. L. 106-475, § 3(f), 114 Stat. 2096, 2097-98 (2000).  

The evidence considered by the RO in reaching its December 
1955 rating decision included the appellant's July 1955 VA 
Form 8-526, the appellant's service medical records, the 
September 1955 VA examination report and an October 1955 
statement from an individual who had served with the 
appellant at the time in question.  The appellant's claim was 
denied because the evidence of record demonstrated his left 
undescended testicle was a congenital condition.  See 
38 C.F.R. § 4. 115b, Diagnostic Codes 7523 and Diagnostic 
Code 7524 (Generally providing that impairment involving only 
one testicle warrants no more than a noncompensable rating.  
Compensable evaluations, i.e., 20 percent for complete 
atrophy of both testes under Diagnostic Code 7523 or 30 
percent for removal of both testes under Diagnostic Code 
7524, are available only when the disability is bilateral in 
nature.  An associated Note reflects that in cases of the 
removal of one testis as the result of a service-incurred 
injury or disease, other than an undescended or congenitally 
undeveloped testis, with the absence or nonfunctioning of the 
other testis unrelated to service, an evaluation of 30 
percent will be assigned for the service- connected 
testicular loss.  Testis, undescended, or congenitally 
undeveloped is not a ratable disability.).  (Emphasis 
added.).

The September 1955 VA examination report states that the 
appellant's abdomen was obese and soft with no tenderness and 
no abdominal masses.  He had no hernias.  He did have an 
undescended left testicle.  He had no hydrocele or 
varicocele.  The examiner rendered a diagnosis of undescended 
left testicle.

Review of the appellant's service medical records indicates 
that he underwent an entrance examination in January 1951; 
his genitourinary system was noted to be normal.  On February 
13, 1951, while stationed at Fort Jackson, the appellant 
complained of pain in the left groin area.  He was noted to 
have only one scrotum.  The clinical impression was 
undescended testicle, left.  The appellant subsequently 
underwent a medical examination for airborne qualification on 
March 14, 1951; this also occurred at Fort Jackson.  The 
appellant's undescended left testis was palpable in the 
inguinal canal.  Surgical repair was recommended.  The 
appellant was found not qualified for airborne duty.  The 
appellant was admitted to a military hospital on June 20, 
1951.  A June 24, 1951 report reveals a finding of 
"undescended testis, unilateral, left, congenital."  The 
Line of Duty (LOD) finding was "No, EPTS" (existed prior to 
service).  The August 4, 1951 Final Summary lists two 
diagnoses: angioneurotic edema and cryptorchism, left.  The 
LOD finding was 'yes' for the edema and 'no' for the 
cryptorchidism because it 'EPTS'.  A WD AGO Form 8-33 states 
that the appellant's final diagnosis was "undescended 
testis, unilateral, left, congenital."  The LOD finding was 
"No, EPTS."  The appellant underwent a separation 
examination in December 1954.  On examination an undescended 
testicle was noted on the left; no other genitourinary 
conditions, problems, complaints or diagnoses were noted.

The October 1955 written statement of the appellant's comrade 
states that the two of them were stationed together at Fort 
Jackson in 1951.  He said that he did not see the appellant 
get hurt, but he also said that the injury occurred while 
they were working with machine guns.  He stated that the 
appellant had told him that he had fallen on a machine gun 
tripod and that he was hurt around his stomach.  The comrade 
also stated that the appellant had used his left hand in 
pointing to where it was hurting him.  However, the comrade 
did not specify when in 1951 he observed these events.

The evidence added to the claims file after the December 1955 
rating decision denial includes VA outpatient medical records 
dated between 2000 and 2005; the testimony offered by the 
appellant at the hearing conducted at the RO in March 2004; 
the report of the VA examination conducted in December 2004; 
the appellant's service personnel records; and various 
written statements submitted by the appellant and his 
representative.

The appellant's service personnel records indicate that the 
appellant's last name was changed by court order while he was 
on active duty and that he had been placed on limited duty 
profile for an undescended left testicle.

The VA outpatient treatment records reflect that the 
appellant had had his undescended testicle surgically 
removed.

The appellant testified at his March 2004 personal hearing at 
the RO that he did not have any deformity when he entered 
service in 1951, and that he was so healthy that he started 
in Airborne.  See Hearing Transcript p. 2.  He testified that 
he had experienced an injury while he was in basic training 
at Fort Jackson in that he fell on a machine gun tripod and 
landed in the pit of his stomach.  However, he was able to 
finish basic training and then was sent to Korea where, he 
testified, he never had a problem until he jumped off of a 
tank.  He stated that that was when he received the injury 
that caused him to be sent to the hospital in Osaka.  See 
Hearing Transcript pp. 2-3.  Thereafter, he said that he was 
put on light duty, that he was sent back to Korea, that he 
served an additional year stateside and that he never really 
had any problems during the rest of his service.  The 
appellant further testified that after service, he worked in 
the construction industry had to lift 94-pound banks of 
cement.  He said that he had a double hernia and that he did 
not know if lifting the cement bags caused the hernia or not.  
The appellant also said that he had his left testicle removed 
during the operation that repaired his double hernia and that 
this procedure occurred in 1964 or 1965, about ten years 
after he left service.  He said that the only residual today 
is a scar.  See Hearing Transcript pp. 3-5.

Review of the appellant's inpatient and outpatient VA medical 
treatment records dated from 2000 to 2005 reveals the the 
appellant lacked a left testis.  There is no medical opinion 
as to the etiology of the condition.  

In December 2004, the appellant underwent a VA medical 
examination; the examiner reviewed the claims file.  After 
reviewing the appellant's records and examining him, the 
examiner opined that the injuries reported by the appellant 
in basic training and in Korea did not result in his noted 
history of undescended testis and removal in 1964.  The 
examiner further opined that it was more than likely that the 
appellant had a congenital left undescended testis that was 
later removed.

The medical evidence of record does not include a medical 
opinion that the appellant's undescended left testicle noted 
in his service medical records was anything other than a 
congential condition that existed prior to service.  In his 
May 2005 written argument, the appellant contends that both 
of his testicles were descended when he entered into service.  
There is no medical opinion stating that any left undescended 
testicle was caused by any incident or occurrence of the 
appellant's service.  To the extent that the appellant has 
indicated that he is again seeking service connection for his 
left testicle, this evidence is not new.  These statements 
are essentially a repetition of the assertions made and 
considered in 1955, and are therefore merely cumulative.  See 
Paller v. Principi, 3 Vet. App. 535, 538 (1992) 
(distinguishing corroborative evidence from cumulative 
evidence).  Moreover, where resolution of the issue turns on 
a medical matter, unsupported lay statements, even if new, 
cannot serve as a predicate to reopen a previously disallowed 
claim.  Moray v. Brown, 5 Vet. App. 211, 214 (1993).

Although the claims file now contains medical records and a 
December 2004 medical opinion that were not of record at the 
time of the December 1955 rating decision, these records 
contain no statements or opinions to the effect that the 
appellant's in-service left undescended testis did not arise 
from an abnormality of a congenital or developmental nature.  
Therefore, these records, while new, are not material.  
Morton v. Principi, 3 Vet. App. 508, 509 (1992); Mingo v. 
Derwinski, 2 Vet. App. 51, 53 (1992).  (Observing that 
evidence of the appellant's current condition is not 
generally relevant to the issue of service connection, 
absent some competent linkage to military service).  

The Board has considered each item of evidence that has been 
added to the record since the December 1955 rating decision 
to determine if it meets the test of being new and material.  
The Board finds that the assertions of the appellant that his 
left undescended testicle was not congenital are not 
competent medical evidence with regard to the issue of 
whether a descended testicle can reverse course and travel 
back up the inguinal canal.  Layno v. Brown, 6 Vet. App. 465 
(1994); Grottveit v. Brown 5 Vet. App. 91, 92-93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Likewise, any 
statement of the appellant's representative as to the 
congenital status of an undescended testis is also 
insufficient to establish a medical diagnosis.  Id.  
Therefore, the Board concludes that all such statements are 
cumulative evidence.

Moreover, the appellant's testimony and written statements 
tend to re-state contentions that were on file at the time of 
the prior denial.  The written statements of the appellant's 
representative also reiterate previous evidence of record and 
are thus cumulative and therefore do not constitute "new and 
material" evidence.  See Reid v. Derwinski, 2 Vet. App. 312 
(1992).

Furthermore, the evidence added to the record after December 
1955 does not provide any competent medical opinion stating 
that the appellant's undescended left testicle was other than 
a congenital condition.  In 1955, the appellant's left 
testicle claim was denied because there was no medical 
evidence of record demonstrating that the condition was other 
than congenital.  The appellant himself has reported that he 
did not have any problems with his left testicle after August 
1951, that he completed the rest of his service without 
problems and that he began to experience problems ten years 
after service after working in construction and lifting 94-
pound bags of cement.  The new evidence, when viewed with the 
old evidence, is not so significant that it must be 
considered in order to fairly decide the merits of the claim, 
especially since there is no evidence of any competent 
medical opinion, both during service or after service, that 
the appellant had something other than a congenitally 
undescended left testis.

The law is clear that "the Board does not have jurisdiction 
to consider a claim which it previously adjudicated unless 
new and material evidence is presented, and before the Board 
may reopen such a claim, it must so find."  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).  The Board finds that 
the evidence submitted subsequent to the December 1955 rating 
decision does not provide relevant competent information as 
to the question of whether the appellant's undescended left 
testis was not congenital.  The Board therefore finds that 
the evidence cited above does not constitute new and material 
evidence sufficient to reopen the claim for service 
connection for an undescended left testicle.  38 U.S.C.A. 
§§ 5108, 7105; 38 C.F.R. § 3.156(a) (2001).  Consequently, 
the evidence presented since the December 1955 rating 
decision is not new and material and the appellant's claim as 
to service connection for a left undescended testicle is not 
reopened.



	(CONTINUED ON NEXT PAGE)
ORDER

New and material evidence not having been received, the claim 
of service connection for the left undescended testicle is 
not reopened; the application to reopen is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


